Citation Nr: 9904626	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  98-11 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic entitlement to improved death pension benefits.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1943.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for the cause of the veteran's death.  In 
the statement of the case, the RO added the claim for 
entitlement to death pension.

In the rating decision on appeal, the RO determined that 
eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 had not been established.  The claim 
for Dependents' Educational Assistance has not been the 
subject of a substantive appeal and absent such, the Board 
does not have jurisdiction over this issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  An application that is not in accord with the 
statute shall not be entertained.  38 U.S.C.A. § 7108 (West 
1991).  Additionally, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).  
Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim has not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered.  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  The Court has also 
held that referral of a claim from the Board to the RO is 
appropriate when the Board does not have jurisdiction over 
such claim.  Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board must note that the appellant requested a hearing 
before a member of the Board sitting at the RO.  The 
appellant was offered to appear at a videoconference hearing 
in lieu of the hearing before a member of the Board sitting 
at the RO.  The appellant did not show for the 
videoconference hearing, which was scheduled in January 1999.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1971.  The 
immediate cause of death was dead on arrival.  The death 
certificate notes that the highway patrol report indicated 
that the veteran's car ran off the road.

2.  During the veteran's lifetime, service connection was not 
established for any disability.

3.  Competent evidence attributing the cause of death to the 
veteran's service has not been presented.

4.  The veteran served on active duty from December 8, 1942, 
to February 8, 1943.



CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of death 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  Basic eligibility for nonservice-connected death pension 
benefits has not been met.  38 U.S.C.A. §§ 101, 1501, 1521, 
1541 (West 1991); 38 C.F.R. § 3.1(d), 3.2, 3.3 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of death

The threshold question that must be resolved is whether the 
appellant has submitted a well-grounded claim for service 
connection for the cause of death.  38 U.S.C.A. § 5107(a) 
(West 1991).  Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), 
"a person who submits a claim for benefits administered by 
the Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  A well-
grounded claim is "a plausible claim, one that is 
meritorious on its own or capable of substantiation."  
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The United States 
Court of Veterans Appeals (the Court) has further held that 
"[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded-claim 
requirement of section 5107(a)."  Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995) (en banc) (emphasis added).  Thus, in 
order for a claim for service connection for the cause of 
death to be well grounded, there must be competent evidence 
that a disease incurred in or aggravated by service either 
caused or contributed or substantially to the cause of death.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  If the 
claimant has not presented a well-grounded claim, then the 
appeal fails as to that claim.  Murphy, 1 Vet. App. at 81.  

Compensation is payable to a veteran "[f]or disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. . . ."  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); see 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991).  Service connection for the cause of 
death may be granted if a disability incurred in or 
aggravated by service caused or contributed substantially or 
materially to the cause of death.  See 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).

Service connection was not established for any disability 
during the veteran's lifetime.  Service medical records show 
that the veteran was discharged from service due to medical 
disability of "asthma, chronic, bronchial, cause 
undetermined."  The service medical records reveal that it 
had been determined that "asthma, chronic, bronchial, cause 
undetermined" (1) existed prior to service; (2) was not 
aggravated by service; (3) was not due to the veteran's own 
willful misconduct; and (4) was not in the line of duty.

The veteran died in December 1971.  The certificate of death 
establishes that the cause of death was "D[ead] O[n] 
A[rrival]."  The death certificate notes that the appellant 
had been in a car accident and that the highway patrol report 
indicated that the "Driver-car ran off roadway."  The 
death certificate does not show that an autopsy was 
performed.  Additionally, it does not appear that there are 
medical records as to the veteran's car accident since he was 
dead on arrival.  

The Board has reviewed all the evidence of record.  Although 
the appellant stated that she was claiming that the 
appellant's death was due to service (in the VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child), 
there is no competent evidence that a disease or injury 
incurred or aggravated in service caused the veteran's death.  
Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death is denied as she has not 
submitted a well-grounded claim.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
February 1998.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied 
at both the RO level and the appellate level.  See Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).

Although the RO did not specifically state that it denied the 
appellant's service connection claim for the cause of the 
veteran's death on the basis that it was not well grounded, 
the Board concludes that this was harmless.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (en banc) (disallowance of 
a claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).

The Board acknowledges that it has decided the present appeal 
as to the issue of the cause of the veteran's death on a 
different legal basis than the RO did.  When the Board, in a 
decision, addresses a question that has not been addressed by 
the RO, it must be considered whether the claimant has been 
given adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  However, the Board 
concludes that the appellant has not been prejudiced by this 
decision.  It has considered the same law and regulations and 
merely concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza, supra.  The result 
is the same.

II.  Death pension

Section 1541 of Chapter 15, title 38, United States Code, 
provides that nonservice-connected death pension benefits 
shall be paid to the surviving spouse of each veteran of a 
period of war who met the service requirements prescribed in 
section 1521(j) of this title, or who at the time of death 
was receiving (or entitled to receive) compensation or 
retirement pay for a service-connected disability, pension at 
the rate prescribed in this section, as increased from time 
to time under section 1512 of title 38, United States Code.  
See also 38 C.F.R. § 3.3(b)(4)(i) (1998).

Section 1521(j) provides that a veteran meets the service 
requirements of this section if such veteran served in the 
active military, naval, or air service - (1) for ninety days 
or more during a period of war; (2) during a period of war 
and was discharged or released from such service for a 
service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.

The Board finds that the veteran did not meet the 
requirements of 38 U.S.C.A. § 1521(j) and thus death pension 
cannot be paid to the appellant.  The veteran served on 
active duty from December 9, 1942, to February 8, 1943-less 
than 90 days.  This does not meet the 90-day requirement 
under 38 U.S.C.A. § 1521(j).  Additionally, this period of 
service is the veteran's only period of active duty.  The 
service medical records reflect that the appellant was 
medically discharged because of "asthma, chronic, bronchial, 
cause undetermined."  However, the service medical records 
revealed that it had been determined that "asthma, chronic, 
bronchial, cause undetermined" (1) existed prior to service; 
(2) was not aggravated by service; (3) was not due to the 
veteran's own willful misconduct; and (4) was not in the line 
of duty.  Thus, the appellant was not discharged because of a 
service-connected disability.  Accordingly, because veteran 
eligibility status under the law has not been established 
under 38 U.S.C.A. § 1521(j), the appellant is not legally 
entitled to the claimed benefits.

For the reasons stated above, the Board has no legal 
authority to grant improved death pension benefits.  Where 
the law and not the evidence is dispositive of the issue 
before the Board, the claim is denied because of the absence 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.  Basic entitlement to improved death pension benefits 
is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

